LOTTINGER, Judge,
concurring and dissenting.
I agree with the reversal of the decision of the Louisiana Real Estate Commission and its apparent ruling that “censure” as a matter of law was not available as a sanction against plaintiff-appellant.
Prior to the 1989 amendments to La.R.S. 37:1455 and 1456 by Act 655, the then latest legislative amendment was Act 838 of 1986 which amended La.R.S. 37:1455 and allowed the Commission to “censure” a licensee or registrant. Inasmuch as Act 838 was the latest expression of legislative will at the time of the offense and hearing, any conflict between the provisions of La.R.S. 37:1455 and 1456 must yield to section 1455 as amended by Act 838 of 1986. Thus, the Commission was in error in disallowing the possibility of “censure.”
Though I agree with the reversal of the suspension, I respectfully dissent from the ordered remand for re-sentencing. As I read and appreciate the transcript of the Commission’s hearing, it is evident the Commission was going to vote for “censure” until it was interrupted by its counsel and advised “censure” was not available. I find it an inefficient utilization of the Commission’s time to remand for re-sentencing rather than this court exercising its constitutional authority and imposing “censure.”